EXAMINER’S AMENDMENT
Applicant’s claim amendments and remarks filed January 13, 2021 are acknowledged and entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Morgan on February 25, 2021.
The application has been amended as follows: 
Claims 56, 116, 130-138 and 141-147 have been amended; see attached complete claim listing with examiner’s amendment.

Examiner’s Comment
	Claims 56, 116, 130-136, 138 and 141-147 have been amended to replace “SEQ ID NO: 5” with “DAS”, along with a formatting change for all sequence identifiers for clarity’s sake.  SEQ ID NO: 5 is only three amino acids, DAS.  The sequence identifier in the sequence listing does not recite “DAS”.  Claim 136 is amended to clarify that the two sets of sequences are recited in the alternative.  Claim 137 is amended to correct a typo.
	The species of SEQ ID NO: 5 (DAS) is rejoined with the elected species.  An antibody or binding fragment thereof comprising CDRH1-3 and CDRL1-3, SEQ ID NO: 1, 2, 3, 4, DAS and 7, respectively, is free of the prior art of record.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Complete Claim Listing with Examiner’s Amendment

1.-55.	(Cancelled) 

56.	(Currently Amended) A method of inhibiting a Zika virus infection in a subject, the method comprising administering to the subject an antibody, or an antigen binding fragment thereof, that specifically binds to a Zika virus EDIII epitope, 
wherein the antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.

57.-115.	(Cancelled) 
116.	(Currently Amended) The method of claim 56, wherein the antibody or antigen binding fragment thereof comprises a heavy chain variable region (VH) amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID NO.:9, 
provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.

118.-121.	(Cancelled) 
122.	(Previously Presented) The method of claim 56, wherein the antibody or antigen binding fragment thereof comprises an Fc moiety.
123.	(Previously Presented) The method of claim 122, wherein the antibody or antigen binding fragment thereof comprises a mutation in the Fc moiety that reduces binding of the antibody or antigen binding fragment to an Fc receptor.
124.	(Previously Presented) The method of claim 123, wherein the antibody or antigen binding fragment thereof comprises a CH2 L4A mutation, a CH2 L5A mutation, or both.	
125.	(Previously Presented) The method of claim 56, characterized in that the antibody or antigen binding fragment thereof is comprised in a composition that further comprises a pharmaceutically acceptable excipient, diluent, or carrier.
126.	(Previously Presented) The method of claim 56, characterized in that the antibody or antigen binding fragment thereof is a human antibody.
127.	(Previously Presented) The method of claim 56, wherein the subject was diagnosed with Zika virus infection or shows symptoms of Zika virus infection.
128.	(Previously Presented) The method of claim 56, wherein the subject is pregnant.
129.	(Previously Presented)	The method of claim 56, wherein the antibody or antigen binding fragment thereof is an IgG1 isotype.

provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
131.	(Currently Amended)	The method of claim 116, wherein the antibody or antigen binding fragment thereof comprises a heavy chain variable region (VH) amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO.:9, 
provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.

132.	(Currently Amended)	The method of claim 116, wherein the antibody or antigen binding fragment thereof comprises a heavy chain variable region (VH) amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO.:9, 

(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
133.	(Currently Amended)	The method of claim 116, wherein the antibody or antigen binding fragment thereof comprises a heavy chain variable region (VH) amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO.:9, 
provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
134.	(Currently Amended)	The method of claim 116, wherein the antibody or antigen binding fragment thereof comprises a heavy chain variable region (VH) amino acid sequence having at least 92% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 92% sequence identity to the amino acid sequence of SEQ ID NO.:9, 
provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.

provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
136.	(Currently Amended)	A method of inhibiting a Zika virus infection in a subject, the method comprising administering to the subject an antibody, or an antigen binding fragment thereof, that specifically binds to a Zika virus EDIII epitope, 
wherein the antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively,
and wherein the antibody or antigen binding fragment thereof comprises a Fc moiety that comprises a CH2 L4A mutation, a CH2 L5A mutation, or both.
137.	(Currently Amended)	A method of inhibiting a Zika virus infection in a subject, the method comprising administering to the subject an antibody, or an antigen binding fragment thereof, that specifically binds to a Zika virus EDIII epitope, 
wherein the antibody or antigen binding fragment thereof comprises the heavy chain variable region (VH) amino acid sequence of SEQ ID NO.: 8 and the light chain variable region (VL) amino acid sequence of SEQ ID NO.: 9[[.]],

138.	(Currently Amended) An antibody, or an antigen binding fragment thereof, that specifically binds to a Zika virus EDIII epitope, wherein the antibody or antigen binding fragment thereof comprises:
(a) 	CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of:
	(a)(i)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or 
(a)(ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively; and 
(b)	an Fc moiety comprising a mutation at at least one of E233–G236, P238, D265, N297, A327, P329, D270, Q295, A327, R292, S239, E269, E293, Y296, V303, A327, P331, K338 and D376, and K414, wherein the mutation reduces binding of the antibody or antigen binding fragment to an FcγRI, an FcγRIIa, an FcγRIIIa, or any combination thereof.
139.	(Previously Presented) The antibody or antigen binding fragment of claim 138, wherein the Fc moiety comprises a CH2 L4A mutation, a CH2 L5A mutation, or both.
140. 	(Previously Presented) The antibody or antigen binding fragment of claim 138, wherein the Fc moiety comprises a CH2 L4A mutation and a CH2 L5A mutation.

141. 	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.

142.	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 75% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 75% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or (ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
143.	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or (ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
144.	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
145. 	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or (ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
146.	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 92% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 92% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; or (ii)	SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
147.	(Currently Amended) The antibody or antigen binding fragment of claim 138, comprising a heavy chain variable region (VH) amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO.:8, and a light chain variable region (VL) amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO.:9, provided that antibody or antigen binding fragment thereof comprises CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 amino acid sequences of: (i) SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, DAS, and SEQ ID NO: 7, respectively; SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 6, and SEQ ID NO: 7, respectively.
148. 	(Previously Presented) An antibody, or an antigen binding fragment thereof, that specifically binds to a Zika virus EDIII epitope, wherein the antibody or antigen binding fragment thereof comprises:
(a) 	a heavy chain variable region (VH) amino acid sequence SEQ ID NO: 8; 
(b)	a light chain variable region (VL) amino acid sequence SEQ ID NO: 9; and 
(c)	an Fc moiety comprising a mutation at at least one of E233–G236, P238, D265, N297, A327, P329, D270, Q295, A327, R292, S239, E269, E293, Y296, V303, A327, P331, K338 and D376, and K414, wherein the mutation reduces binding of the antibody or antigen binding fragment to an FcγRI, an FcγRIIa, an FcγRIIIa, or any combination thereof.
149.	(Previously Presented) The antibody or antigen binding fragment of claim 148, wherein the Fc moiety comprises a CH2 L4A mutation, a CH2 L5A mutation, or both.















/STACY B CHEN/Primary Examiner, Art Unit 1648